Citation Nr: 1446867	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-19 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol abuse for the period from December 26, 2010 to July 9, 2012.

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD with alcohol abuse from July 10, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to December 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection and assigned an initial disability rating of 30 percent for PTSD effective December 26, 2010.  

In December 2012 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claim file.

In December 2013 the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
  
While on appeal, in a March 2014 rating decision, VA's Appeals Management Center (AMC) recharacterized the service-connected disability as PTSD with alcohol abuse, and increased the initial rating from 30 to 50 percent effective July 10, 2012.  The Veteran has not withdrawn his appeal for a higher initial rating either before or after the effective date of the increase.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  







FINDINGS OF FACT

1.  Between December 26, 2010 and July 9, 2012, the Veteran's PTSD with alcohol abuse was not productive of occupational and social impairment with reduced reliability and productivity.

2.  From July 10, 2012, the Veteran's PTSD with alcohol abuse is not productive of occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for PTSD with alcohol abuse during the period from December 26, 2010 to July 9, 2012 have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for an evaluation in excess of 50 percent for PTSD with alcohol abuse from July 10, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.


Duties to Notify and Assist

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  

VA examinations were conducted in September 2011, February 2012 and March 2014.  The Veteran has not argued, and the record does not reflect, that the examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1 , 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran is competent to report complaints regarding symptoms capable of lay observation. 38 C.F.R. § 3.159(a)(2) (2014). However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

The Veteran's PTSD with alcohol abuse is rated under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411. 

Under the General Rating Formula for Mental Disorders, the criteria for a 50 percent rating are: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9411.

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id. 

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411. 

Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified with the diagnosis of posttraumatic stress disorder in DSM-IV (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.  However, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

A GAF score from 61 to 70 represents some mild symptoms, or some difficulty in social or occupational functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM- IV.

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met. It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability. Id. 

If there is a question of which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence and Analysis

At the time of the Veteran's July 2010 separation examination he reported having had nervous trouble, frequent trouble sleeping and depression or excessive worry.  He reported that he was very jumpy when hearing loud noises, he was always up in the middle of the night, and he worried a lot about dying.  An associated report of medical examination is not filled in as to relevant evaluations.

During a September 2011 VA examination the Veteran reported he was attending group counseling weekly for sleep-related issues, irritability, anger, and being depressed.  He was not taking any medication.  He reported having difficulty around crowds and had hypervigilance and startle response.  He is anxious and nervous, and has intrusive thoughts or flashbacks.  He reported drinking alcohol three to four times per week to help him sleep.

The Veteran was currently attending school, majoring in business.  He was married since 2008 and had one young son.  He spent his time at school or at home with family.

On mental status examination, the Veteran was pleasant and made good eye contact.  His speech and language were normal, and thought processes were coherent.  He was well-oriented in all respects and his memory was intact.  He could do serial 7 subtractions and was able to recall U.S. presidents back to the senior President Bush.  He reported he gets depressed and anxious.  He had no suicidal or homicidal thoughts, and no hallucinations except at times he may feel like he is hearing something when there is nothing there.  He showed fairly intact insight and judgment.

After examination the report contains a diagnostic impression of PTSD and a GAF score of 65-70.  The examiner opined that the Veteran's functional impairment due to the PTSD was mild impairment with social and occupational functioning.

VA treatment records include a November 2011 mental health initial evaluation note that contains a GAF score of 65.

During a February 2012 VA examination, the Veteran reported that he had an increase in his PTSD symptoms.  He reported he did not like being around others and he was irritated easily.  He was arguing more with his wife lately.  He reported being anxious and having difficulty being around crowds.  He reported having flashbacks two or three times per month.  He had difficulty sleeping and has nightmares two or three times per month.  He avoids stimuli related to the war, and is paranoid.  He reported that he drinks beer daily.

He reported that he did not have suicidal or homicidal thoughts, delusions or hallucinations, or panic attacks.  He denied having any legal problems.  He was currently not working and was attending college courses and was receiving grades of A's and B's.  The Veteran reported that he has been married for four years and has two sons.  

On mental status examination, the Veteran was alert and oriented and was able to name the date.  His thought processes and judgment were intact.  He was able to state the presidents back to Bush.  He was able to recall three out of three words.  He was able to name the days of the week backwards.  After examination the report contains a diagnostic impression of PTSD, and a GAF score of 61.  The examiner opined that the Veteran was mildly impaired; and his occupational and social impairment consisted of mild symptoms that decrease his work efficiency and ability to perform occupational tasks only during a period of significant stress.

Vet Center treatment records dated from July 2011 through August 2013 include a July 10, 2012 progress note showing that the Veteran's treating counselor noted that the Veteran was having panic attacks at least three times per week, as well as daily issues with poor impulse control and sleep issues.  The report contains an assessment of PTSD, chronic, severe.  

A VA treatment note in May 2013 shows that the Veteran was attending college studying business management in a degree program.

During a March 2014 VA examination the Veteran reported he had been married for the last 6 years, has two sons, and his wife was pregnant.  He was under group counseling treatment.  He reported that he no longer attended past activities of basketball, hunting, and fishing, and does not socialize with friends but does go to church.

The examiner made findings that for rating purposes, the Veteran's PTSD-related symptoms included depressed mood, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and disturbances of motivation and mood.

The examiner noted that the Veteran: was pleasant and interactive; had no suicidal or homicidal thoughts; had no audiovisual hallucinations; had clear sensorium; and showed fair memory, insight and judgment on clinical exam.  The examiner commented that the Veteran's symptoms had increased in comparison to the prior VA examination in February 2012.  

The examiner found that, in addition to PTSD, the Veteran had secondary alcohol abuse that was possibly to help with PTSD symptoms.  After examination the report contains diagnoses of PTSD and alcohol abuse.  The examiner opined that the Veteran's occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Period From December 26, 2010 to July 9, 2012

The evidence shows that during the period from December 26, 2010 to July 9, 2012, the Veteran's PTSD with alcohol abuse was manifested by such symptoms as intrusive thoughts, nightmares, difficulty sleeping, irritability, hyper arousal, and avoidance behaviors; and resulting in mild impairment that decrease work efficiency and ability to perform occupational tasks only during a period of significant stress.  These symptoms and level of impairment are contemplated in the criteria for the 30 percent disability rating in effect from December 26, 2010 to July 9, 2012. 

There is no evidence within this period of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130 , Diagnostic Code 9411. 

While the Veteran is shown to have had some difficulty due to related symptoms during this period, the indicated level of impairment is contemplated in the currently assigned 30 percent disability rating.  The Veteran was attending college, was married with two children with no indicated significant marital problems and, at the most recent VA examination during that period, the examiner described the functional impairment as mild, with a GAF score of 61, reflecting mild symptoms.  

The disability picture presented by the symptoms recorded in the two VA examination reports during that period does not more nearly approximate the criteria for a higher rating of 50 percent or higher.  38 C.F.R. § 4.7.  Based on the complete medical history of the Veteran's condition, to include the degree of functioning as evidenced by the GAF scores of 65-70 and 61 recorded in 2011 and 2012, the manifestations of the Veteran's PTSD with alcohol abuse were not shown to result in a level of occupational and social impairment with reduced reliability and productivity as required for a higher rating of 50 percent.  Hart, 21 Vet. App. 505 (2007).

From July 10, 2012

The evidence shows that from July 10, 2012, the Veteran's PTSD with alcohol abuse is manifested by depressed mood, panic attacks that occurred at a frequency ranging between at least three times per week to weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and disturbances of motivation and mood.  These symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  These symptoms and level of impairment are contemplated in the criteria for the 50 percent disability rating. 

There is no evidence from July 10, 2012 of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  There is also no evidence of impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; or the inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130 , Diagnostic Code 9411. 

While the Veteran is shown to have had some difficulty due to related symptoms, the indicated level of impairment is contemplated in the currently assigned 50 percent disability rating from July 10, 2012.  The Veteran was in college on the GI Bill, taking business management at the time of his last VA examination in March 2014, and had been married for six years with two children and no apparent significant marital problems at the time of that examination.

The disability picture presented by the symptoms recorded since July 10, 2012 does not more nearly approximate the criteria for a higher rating of 70 percent or higher.  38 C.F.R. § 4.7.  Based on the complete medical history of the Veteran's condition, the manifestations of the Veteran's PTSD with alcohol abuse have not been shown to result in a level of occupational and social impairment with deficiencies in most areas as required for a higher rating of 70 percent during the period from July 10, 2012.  Hart, 21 Vet. App. 505 (2007).
 
Conclusions

An extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence during the appeal period shows that the Veteran's service-connected PTSD with alcohol abuse results in psychiatric symptoms with no unusual or exceptional features; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned staged schedular evaluations for the service-connected PTSD with alcohol abuse is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

A claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not claimed, and the evidence does not show that he is unemployable due to his PTSD with alcohol abuse.  At the time of his last VA examination in December 2013 the Veteran was attending college in a degree program studying business management.  As the record does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of the PTSD with alcohol abuse, the Board finds that a claim for TDIU is not raised by the record under Rice.
 
The preponderance of the evidence is against the claim for an initial disability rating in excess of 30 percent for PTSD with alcohol abuse for any part of the period from December 26, 2010 to July 9, 2012; there is no doubt to be resolved; and a rating in excess of 30 percent for the period from December 26, 2010 to July 9, 2012 is not warranted. 

The preponderance of the evidence is against the claim for an initial disability rating in excess of 50 percent for PTSD with alcohol abuse for any part of the period from July 10, 2012; there is no doubt to be resolved; and a rating in excess of 50 percent from July 10, 2012 is not warranted. 



ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD with alcohol abuse from December 26, 2010 to July 9, 2012 is denied. 

Entitlement to an initial disability rating in excess of 50 percent for PTSD with alcohol abuse from July 10, 2012 is denied. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


